PER CURIAM.
The order appealed from is supported by the record in every respect except that it provides that Mr. Barwick “should continue to pay $90.00 per week alimony . . . .” The record discloses a reduction in alimony, on appellant’s application after suffering financial reverses, to $50.00 per week until the loan on an automobile was paid, and thereafter at the rate of $70.00 per week. No application for increase was pending at the time of the order appealed from, and the figure of $90.00 per week was incorporated erroneously. That was the original amount agreed upon by the parties and incorporated in the final judgment, but was superseded by later modification. Accordingly, the order appealed from is
Affirmed in part, reversed in part, and remanded.
PIERCE, C. J., and MANN and McNULTY, JJ., concur.